Exhibit 10.2 FIRST AMENDMENT FIRST AMENDMENT, dated as of May 18, 2015 (this “ Amendment ”), to the CREDIT AGREEMENT, dated as of February 9, 2012, as amended and restated as of May 30, 2012, and as further amended and restated as of May 31, 2013 (as further amended, restated, amended and restated, supplemented or otherwise modified from time to time, the “ Credit Agreement ”), among GENERAC POWER SYSTEMS, INC., as the Borrower (the “ Borrower ”), GENERAC ACQUISITION CORP. (“ Holdings ”), the LENDERS from time to time party thereto, JPMORGAN CHASE BANK, N.A, as administrative agent (in such capacity, the “ Administrative Agent ”), BANK OF AMERICA, N.A. and GOLDMAN SACHS BANK USA, as syndication agents (in such capacity, the “ Syndication Agents ”), and DEUTSCHE BANK SECURITIES INC., MORGAN STANLEY SENIOR FUNDING, INC. AND WELLS FARGO BANK, N.A., as documentation agents (in such capacity, the “ Documentation Agents ”). W I T N E S S E T H: WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and have made certain loans and extensions for credit to the Borrower; WHEREAS, the Borrower has requested that certain provisions of the Credit Agreement be amended as set forth herein; WHEREAS, the Lenders are willing to agree to such amendments, in each case on the terms set forth herein; and WHEREAS, the Lenders that execute and deliver this Amendment in the capacity of a consenting Lender constitute Required Lenders; NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter set forth, the parties hereto agree as follows: SECTION 1.
